7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles S. NEAL, Petitioner-Appellant,v.WARDEN, NOTTOWAY CORRECTIONAL CENTER, Respondent-Appellee.
No. 93-6271.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  September 22, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Charles S. Neal, Appellant Pro Se.
Linwood Theodore Wells, Jr., Assistant Attorney General, for Appellee.
E.D.Va.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Charles S. Neal appealed from the final order denying his petition made pursuant to 28 U.S.C. § 2254 (1988).  In a related case, Neal v. Warden, No. 93-6270, the Appellee moved for dismissal of the appeal as moot because of Neal's death.  Although Appellee has not moved for dismissal of this appeal, we take judicial notice of Neal's death and dismiss this appeal as moot.


2
Release from unlawful imprisonment is the relief afforded a successful habeas petitioner.  Neal died on July 3, 1993.  Thus, Neal's appeal from the denial of his habeas petition is, indeed, moot.  Therefore, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

DISMISSED